Case 1:18-CV-11143-A.]N Document 28 Filed 01/25/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X

 

ALEJANDRINO ENRIQUE NESTOR Index No. 18-cv-11143-AJN
(A.K.A. ALEX), individually and on behalf of

others similarly situated, NOTICE OF VOLUNTARY
DISMISSAL WITHOUT
Plaintiff, PREJUDICE AS TO
DEFENDANTS
-against- RUAY THAI RESTAURANT LLC

(D/B/A MAISON THAI), JEFFRY
RUAY THAI RESTAURANT LLC (D/B/A HARDINGER (A.K.A. JEFFREY)
MAISON THAI), TRENDY THAI LLC and VARALUX HARDINGER
(D/B/A MAISON THAI), JEFFRY
HARDINGER (A.K.A. JEFFREY),
VARALUX HARDINGER, LISA DOE, and ECF Case
NOI DOE,

Defendants.

X

 

NOTICE OF VOLUNTARY DISMISSAL
Plaintiff, by his attomeys, Michael Faillace & Associates, P.C., hereby voluntarily
dismisses this action as against Defendants Ruay Thai Restaurant LLC (d/b/a Maison Thai),
Jeffry Hardinger (a/k/a Jef[`rey) and Varalux Hardinger, without prejudice, pursuant to F.R.C.P.
41(3)(1)(A)(i)~

Dated: New York, New York
January 24, 2019 MICHAEL FAlLLACE & ASSOCIATES, P.C.

By: //’"_\

Jesse Barton, Esq.
60 East 42nd street, suite 4510
New York, New York 10022

Telephone: (212) 317-1200
Facsimile: (212) 317-162
Attorneysfor Plaim‘ijjr

